MEMORANDUM **
Wayne L. Telfer, a former Washington state prisoner, appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition. We dismiss the appeal as moot.
Telfer’s petition challenges only his sentence and not his conviction. On August 4, 2005, Telfer was released from the jurisdiction of the Washington Department of Corrections. Accordingly, we conclude that this appeal is moot, because there is no case or controversy with respect to Telfer’s completed sentence. See United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.